        Case 8:19-cv-02309 Document 1-2 Filed 11/29/19 Page 1 of 2 Page ID #:12


1    Patrick Morgan Ford
     California State Bar Number 114398
2    Law Office of Patrick Morgan Ford
3    1901 1st Avenue, Suite 400
     San Diego, CA 92101
4    Telephone: 619-236-0679
5    ljlegal@sbcglobal.net

6    Attorney for Petitioner: TOM SUNGWON SHIN
7
8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     TOM SUNGWON SHIN,                             Case No.: 8:19-CV-2309
12
                    Petitioner,
13
           v.                                      PETITION FOR WRIT OF HABEAS
14                                                 CORPUS PURSUANT TO 28 U.S.C.
15                                                 2254
     RALPH DIAZ, Secretary of the California
16   Department of Corrections and
     Rehabilitation (CDCR)
17
18                 Respondent.
19
20
     TO THE HONORABLE COURT AND TO ALL PARTIES:
21
           PLEASE TAKE NOTICE that Petitioner Tom Sungwon Shin, by and through
22
     his counsel of record, hereby submits the following Petition for Writ of Habeas
23
     Corpus Pursuant to 28 U.S.C. 2254. For the reasons discussed below, Mr. Shin’s
24
     incarceration is in violation of the Constitution and the laws of the United States.
25
     Mr. Shin respectfully requests that this court grant a writ of habeas corpus or,
26
     alternatively, issue an order to show cause why a writ should not be granted.
27
28


                                               1
        Case 8:19-cv-02309 Document 1-2 Filed 11/29/19 Page 2 of 2 Page ID #:13


1          This petition is based upon the attached memorandum of points and
2    authorities, the complete files and records in this action, and upon such oral and
3    documentary evidence as may be allowed at any hearing regarding this petition.
4
5    Dated: November 29, 2019            Respectfully submitted,
6
7                                        s/Patrick Morgan Ford
                                         Patrick Morgan Ford
8
                                         Attorney for Petitioner,
9                                        TOM SUNGWON SHIN
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
